          Case 1:17-cv-01167-JEB Document 96 Filed 08/14/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC.,

                Plaintiff,

                                                   Case No. 1:17-cv-01167-JEB
 v.



 FEDERAL BUREAU OF INVESTIGATION,

                Defendant.



           MOTION TO ENFORCE THE COURT’S ORDER OF JUNE 7, 2019


       The Court’s June 7, 2019 Memorandum Opinion (Dkt. 86) and Order (Dkt. 85) should

have brought “this long-running litigation” to an end. Dkt. 86 at 1. Instead, Defendant Federal

Bureau of Investigation (“FBI”) continues to choose “chutzpah” over obedience to this Court and

fidelity to the law. Plaintiff Cable News Network, Inc. (“CNN”) respectfully requests that the

Court enter an Order directing the FBI to immediately turn over the documents subject to release

pursuant to this Court’s clear instructions, which the Court firmly reinforced this week, and

awarding CNN its attorneys’ fees incurred in litigating this Motion.

       As the Court knows, as of nine weeks ago a relatively small amount of information

remained sealed in the Comey Memos at issue in CNN’s FOIA request and one of the two

Archey Declarations at issue in CNN’s motion for access to judicial records. On June 7, 2019,

this Court granted CNN’s motion for access to an unredacted copy of the First Archey

Declaration and granted in part CNN’s motion for summary judgment regarding the information

previously withheld form the Comey Memos under redactions 1 through 5, 7, 22, and 23. See
            Case 1:17-cv-01167-JEB Document 96 Filed 08/14/19 Page 2 of 5



generally Dkt. 86. The Court simultaneously entered a final judgment ordering this information

to be released. Dkt. 85.

         Despite this Court’s Order, the FBI has not released any further portions of the

documents. Nor has the FBI requested a stay of its obligations under the June 7, 2019 Order.1

         Instead, just two days after CNN wrote to Department of Justice counsel on July 3, 2019,

requesting the FBI’s compliance with the Court’s Order, the FBI filed its dilatory and utterly

meritless Rule 59(e) motion. See Dkt. 87. Counsel for the FBI then told counsel for CNN that

the FBI did not have to comply with the Court’s Order because the Court had not set a

production schedule and because, in the FBI’s view, the Rule 59(e) motion had stopped the clock

and rendered this Court’s judgment “non-final.” See Dkts. 89-1 and 89-2.

         Even now that the Court has denied the FBI’s baseless motion, see Dkt. 94, the

Government continues to stubbornly refuse to comply with this Court’s Order. Counsel for CNN

again wrote to counsel for the FBI on August 13, after the Court entered its Order firmly and

finally rejecting the FBI’s position, to request the documents’ release within the week.2 Counsel

for the FBI responded that the agency still believes it need not heed this Court’s order because

the Court did not set “a specific date for production” and the time for the FBI to file an appeal

has not expired.3

         The law is not a game of “Mother, may I;” the Court need not set a deadline for



1
 Indeed, the Court summarily denied the only stay the FBI requested, of CNN’s motion for a
determination of the Government’s liability to pay CNN’s attorneys’ fees. See Minute Order of
August 12, 2019.
2
    A true and correct copy of CNN’s counsel’s August 13 letter is attached hereto as Exhibit A.
3
 A true and correct copy of the FBI’s counsel’s August 13 email response is attached hereto as
Exhibit B.



                                                  2
          Case 1:17-cv-01167-JEB Document 96 Filed 08/14/19 Page 3 of 5



compliance with its orders. Contrary to the FBI’s contumacious position, it is hornbook law

“that all orders and judgments of courts must be complied with promptly. If a person to whom a

court directs an order believes that order is incorrect the remedy is to appeal, but, absent a stay,

he must comply promptly with the order pending appeal.” Maness v. Meyers, 419 U.S. 449, 458

(1975) (emphasis added).

       Because the Government continues to refuse to either comply with the Order or take the

proper course of filing an appeal and seeking a stay, and because it filed a meritless Rule 59(e)

motion in a frivolous attempt to forestall its compliance, CNN respectfully requests that this

Court exercise its inherent authority and award CNN its attorneys’ fees incurred in litigating this

Motion. See Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991) (court has inherent authority

to assess attorneys’ fees “when a party has ‘acted in bad faith, vexatiously, wantonly, or for

oppressive reasons’”) (citation omitted); Washington Hosp. Ctr. v. Serv. Employees Int’l Union

Local 722, AFL-CIO, 746 F.2d 1503, 1509-10 (D.C. Cir. 1984) (“the term ‘vexatious’ means that

the losing party’s actions were ‘frivolous, unreasonable, or without foundation, even though not

brought in subjective bad faith.’”) (citation omitted).

       It is well past time for the FBI to stop stonewalling and comply with the law.

Accordingly, CNN respectfully requests that this Court enter an Order directing the FBI to

comply with the Court’s June 7, 2019 Memorandum Opinion and Order by providing the

unredacted Comey Memos and the unredacted First Archey Declaration to CNN immediately,

and further directing the FBI to pay CNN’s reasonable attorneys’ fees incurred in litigating this

Motion.




                                                  3
   Case 1:17-cv-01167-JEB Document 96 Filed 08/14/19 Page 4 of 5




Dated: August 14, 2019      Respectfully submitted,

                            BALLARD SPAHR LLP

                            /s/ Charles D. Tobin
                            Charles D. Tobin (#455593)
                            Maxwell S. Mishkin (#1031356)
                            1909 K Street, NW, 12th Floor
                            Washington, DC 20006
                            Telephone: (202) 661-2200
                            Fax: (202) 661-2299
                            tobinc@ballardspahr.com
                            mishkinm@ballardspahr.com

                            Counsel for Plaintiff Cable News Network, Inc.




                                 4
         Case 1:17-cv-01167-JEB Document 96 Filed 08/14/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused the foregoing to be filed and served

electronically via the Court’s ECF System upon counsel of record.



Dated: August 14, 2019                                /s/ Charles D. Tobin
                                                      Charles D. Tobin




                                                 5
         Case 1:17-cv-01167-JEB Document 96-1 Filed 08/14/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CABLE NEWS NETWORK, INC.,

               Plaintiff,

v.                                                 Case No. 1:17-cv-01167-JEB

FEDERAL BUREAU OF INVESTIGATION,

               Defendant.


                                     [PROPOSED] ORDER

       Upon consideration of Plaintiff’s Motion to Enforce the Court’s Order of June 7, 2019,

all responses thereto, and the entire record herein, it is hereby ORDERED that:

       1.      Plaintiff’s Motion is GRANTED;

       2.      Defendant is ORDERED to provide the unredacted documents referred to in this

Court’s Order of June 7, 2019 to Plaintiff immediately; and

       3.      Pursuant to this Court’s inherent authority, Plaintiff’s request for an award of its

attorneys’ fees in litigating this Motion is GRANTED.

       4.      The Plaintiff, within 5 days of this Order, shall provide to the Defendant an

accounting of its reasonable attorneys’ fees incurred in litigating this Motion. Defendant shall

file any objections to that accounting within 5 days of receipt.

SO ORDERED.



                                                      __________________________
                                                      HON. JAMES E. BOASBERG
                                                      United States District Judge
Case 1:17-cv-01167-JEB Document 96-2 Filed 08/14/19 Page 1 of 2




                   Exhibit A
       Case 1:17-cv-01167-JEB Document 96-2 Filed 08/14/19 Page 2 of 2




                                                                                    Charles D. Tobin
                                                                                    Tel: 202.661.2218
                                                                                    Fax: 202.661.2299
                                                                                    tobinc@ballardspahr.com




August 13, 2019

Via E-mail and USPS Express Mail (tracking #EL110272301US)

Carol Federighi
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883
Washington, DC 20044
carol.federighi@usdoj.gov

Re:     Cable News Network, Inc. v. FBI, No. 1:17-cv-1167 (JEB)

Dear Carol:

        This follows up on our July 3, 2019 letter and your responsive email a week later, on July 10.

         In our letter, we noted that nearly a month had passed since the Court’s June 7 Memorandum
Opinion (Dkt. 86) and Order (Dkt. 85) granting summary judgment to CNN and instructing the FBI
to release the Comey Memos, with only the redactions the Court’s instruction provided.

        Right after our letter, on July 5, the FBI directed you to file the Motion to Amend the Court’s
Opinion and Order (Dkt. 87). In your July 10 email, you then relied on the filing of that motion,
asserting that it had rendered the Judgment “non-final”. You advised us that, on this basis, the FBI
would decline to follow the Court’s instruction.

        As you know, the Court yesterday denied the Motion to Amend (Dkt. 94), aptly
characterizing the FBI’s position as “chutzpah”. In light of the finality of the Court’s summary
judgment Order, the strength of the Court’s reinforced instruction, and the absence of any order
staying compliance, it hardly behooves any of us – the FBI, CNN or the Court – to further delay the
production that the Court ordered.

          CNN requests that the FBI comply with the Court’s Order and release to it the Comey
Memos, in the form the Court instructed, by no later than the close of business this Friday, August
16. If we do not receive the documents by that time, CNN will move to compel and seek an award of
its legal expenses.

                                                 Very truly yours,



                                                 Charles D. Tobin
Case 1:17-cv-01167-JEB Document 96-3 Filed 08/14/19 Page 1 of 2




                   Exhibit B
           Case 1:17-cv-01167-JEB Document 96-3 Filed 08/14/19 Page 2 of 2



From: Federighi, Carol (CIV) <Carol.Federighi@usdoj.gov>
Sent: Tuesday, August 13, 2019 4:29 PM
To: Tobin, Charles D. (DC) <TobinC@ballardspahr.com>
Cc: Vincent, Frances (DC) <VincentF@ballardspahr.com>
Subject: RE: Cable News Network, Inc. v. FBI, No. 1:17-cv-1167 (JEB)

⚠ EXTERNAL
Chuck –

Thank you for your letter of August 13, 2019, which does not acknowledge the entirety of my July 10,
2019, email. As I stated in that email, the Court’s June 7 order did not include a deadline for production
of the documents at issue. The Court was no doubt aware that the government would have sixty days
after its decision within which to decide whether to appeal, pursuant to Federal Rule of Appellate
Procedure 4(a)(1)(B), and yet it declined to enter a specific production schedule. The Court’s recent
opinion and order denying the government’s motion pursuant to Rule 59(e) also do not contain a
specific date for production. The government therefore continues to believe that, while proceedings in
the district court have concluded, it does not have an obligation to produce the documents immediately
and will not be doing so until the time for appeal has run or until resolution of any appeal if the
government appeals.

Regards,
Carol

Carol Federighi
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883
Washington, DC 20044
Phone: (202) 514-1903
Email: carol.federighi@usdoj.gov
